Case 4:16-cv-00053-RLY-DML Document 215 Filed 10/09/19 Page 1 of 1 PageID #: 6829



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

  APRIL DAMIANI,                                )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 4:16-cv-00053-RLY-DML
                                                )
  MICHAEL ALLEN, et al.                         )
                                                )
                            Defendants.         )

                            Order Setting Status Conference
        This case is set for a telephone status conference on November 8, 2019, at

  11:30 a.m. (Eastern), before Magistrate Judge Debra McVicker Lynch. The court

  will contact counsel by separate email through the court’s electronic filing system

  with the call-in information to be used to participate in the conference.

        So ORDERED.


        Dated: October 9, 2019               ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana

  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system
